Exhibit 10.40
December 7, 2009
Mr. David Sabin
(Address)
Dear David:
I am pleased to offer you the following position with Kids Line, LLC (“Kids
Line”), a wholly-owned subsidiary of Kid Brands, Inc. (the “Company”, and
together with each subsidiary of the Company, the “Employer Group”). Your
employment with Kids Line and the Company will include the following:
1. RESPONSIBILITIES. Effective immediately, you will serve as Executive Vice
President of Kids Line. Effective January 1, 2010, you will become President of
Kids Line. Your responsibilities may also include other activities on behalf of
the Employer Group, to be determined in consultation with the CEO and Board of
Directors of the Company and you.
2. BASE COMPENSATION. Your base salary, effective upon the commencement of your
employment, will be at an annual rate of $475,000 and will be payable bi-weekly
in accordance with Kids Line’s normal payroll practices.
3. INCENTIVE COMPENSATION. You shall be eligible to participate in the Company’s
Incentive Compensation (“IC”) program. For 2010, your IC Factor (as defined in
the IC program), shall be 50%, with the opportunity to earn as much as 75% of
your base salary. Payment of the IC bonus (or portion thereof) is predicated
upon meeting both objective and subjective performance standards established for
the applicable year, which will be established annually by the Compensation
Committee of the Board of Directors of the Company, in consultation with the CEO
of the Company and you. The objective portion of the 2010 IC program is likely
to be based mostly on achievement of 2010 EBITDA. In order to receive the IC
bonus (or any portion thereof), you must be actively employed by the Employer
Group at the time of the payment.

 

 



--------------------------------------------------------------------------------



 



4. STOCK OPTIONS. As of the close of business on the fourth (4th) business day
following the commencement of your employment, you shall be granted the
following equity awards: an initial two-year grant of: (i) 150,000 stock
appreciation rights (SARs) at fair market value on the date of grant, which SARs
shall become exercisable ratably over a three-year period; and (ii) 25,000
restricted stock units (RSUs), which RSUs shall become exercisable ratably over
a five-year period. Each such award shall terminate ten years from the date of
grant. You will also be considered for additional grants of equity at a level
commensurate with your position, although all possible future grants of equity
awards shall be at the sole discretion of the Compensation Committee of the
Board of Directors of the Company. In addition, to the extent that, subsequent
to the date hereof, the Compensation Committee exercises its discretion to
accelerate or modify the equity award of any officer or director of the Company,
your equity award will be treated no less favorably than those of such other
officer or director; provided, that this sentence shall not be applicable to any
such acceleration or modification that is in connection with the occurrence of a
merger, consolidation, business combination, sale of all or substantially all of
the assets or stock, or any similar corporate transaction, in each case
involving solely a subsidiary or business unit of the Company (and the officers
thereof) other than Kids Line.
5. BENEFITS. You shall be eligible to participate in all Kids Line’s pension,
life insurance, hospitalization, major medical and other employee benefit plans,
and their successor and/or replacement plans (to the extent that they continue
to be offered to eligible employees). You shall also be eligible for any new or
enhanced employee benefit plans generally applicable to senior executives of
Kids Line that are approved by the Compensation Committee of the Company in the
future. You acknowledge that the Kids Line’s existing 401(k) plan is likely to
be modified; however, you shall be entitled to at least the level of 401(k)
benefits applicable to other executives of Kids Line.
6. VACATION. You will be eligible for three weeks paid vacation per year in
accordance with Kids Line’s policies. You will also continue to be entitled to
the paid holidays and other paid leave set forth in Kids Line’s policies.
7. SEVERANCE. In the event that you are terminated from the Company for reason
other than cause or other than your own voluntary resignation, you will be
eligible to receive severance in accordance with the Company’s severance policy
for Domestic Vice Presidents (and above), a copy of which is attached hereto as
Exhibit A (the “VP Policy”); provided, that you will at all times be entitled to
a severance period equal to two times (2X) the severance provided in the VP
Policy up to a maximum of twelve months. References in the VP Policy to (i)
“Company” shall be read as references to “Kids Line”, (ii) “the New York
metropolitan area” shall be read as references to “the Los Angeles metropolitan
area” and (iii) “the Change-in-Control Severance Plan” shall be disregarded, as
such plan has been terminated. “Cause” shall be defined as (A) refusal or
repeated failure by you to perform your duties as an employee of Kids Line or
the Company, which is not fully remedied (to the extent reasonably possible to
be remedied) within 15 days after Kids Line or the Company gives you notice
thereof; (B) gross negligence or willful misconduct by you in connection with
your employment by Kids Line or the Company; (C) misappropriation or fraud with
regard to Kids Line or the Company or its assets; or (D) conviction of, or the
pleading of guilty or nolo contendere to, a felony or, to the extent involving
the assets or business of Kids Line or the Company, a misdemeanor or other
criminal offense.

 

2



--------------------------------------------------------------------------------



 



8. TERM. Employment with Kids Line or the Employer Group is “at will” and
nothing contained herein shall be construed to represent a specific term or
guarantee of continuing employment, nor limit in any way the right of Kids Line
or the Employer Group to terminate or modify your employment, with or without
Cause; provided, that the provisions of paragraph 7 above shall survive any
termination of employment.
9. CONFIDENTIALITY. You shall, during and after your employment by Kids Line or
the Employer Group and except in connection with performing services on behalf
of (or for the benefit of) any member of the Employer Group, keep secret and
retain in the strictest confidence all confidential, proprietary and non-public
matters, tangible or intangible, of or related to the Employer Group, its
stockholders, subsidiaries, affiliates, successors, assigns, officers,
directors, attorneys, fiduciaries, representatives, employees, licensees and
agents including, without limitation, trade secrets, business strategies and
operations, customer lists, manufacturers, material suppliers, financial
information, personnel information, legal advice and counsel obtained from
counsel, information regarding litigation, actual, pending or threatened,
research and development, identities and habits of employees and agents and
business relationships, and shall not disclose them to any person, entity or any
federal, state or local agency or authority, except as may be required by law.
Notwithstanding the foregoing, nothing in this Agreement or elsewhere shall
prohibit you from making any statement or disclosure: (i) to the extent required
by law; (ii) to the extent required by subpoena or other legal process (upon
receipt of which you shall immediately give Kids Line and the Company written
notice thereof in order to afford the same an opportunity to contest such
disclosure); (iii) with the Employer Group ’s prior written consent; or (iv) in
confidence to an attorney for the purpose of obtaining legal advice. Upon
termination of your employment with Kids Line or the Employer Group, you shall
return to Kids Line or another member of the Employer Group, as the case may be,
all confidential, proprietary and non-public materials, and any other property
of Kids Line or the Employer Group, in your possession.
10. NONSOLICITATION. You agree that during your employment by Kids Line or the
Employer Group and for twelve months thereafter (the “Post-Employment Period”),
you shall not, directly or indirectly, solicit the employment or retention of
(or attempt, directly or indirectly, to solicit the employment or retention of
or participate in or arrange the solicitation of the employment or retention of)
any person who is to your knowledge then employed or retained by any member of
the Employer Group.
11. NONDISPARAGEMENT. You shall, after your employment with Kids Line or the
Employer Group has terminated, refrain from any action that could reasonably be
expected to harm the reputation or goodwill of any member of the Employer Group
and any shareholder holding more than 5% of any such member’s voting securities,
including, without limitation, making derogatory comments about the character or
ability of any directors, officers, employees, shareholders, agents or
representatives of any member of the Employer Group.

 

3



--------------------------------------------------------------------------------



 



12. REMEDY FOR BREACH AND MODIFICATION. You acknowledge that the provisions of
this Agreement are reasonable and necessary for the protection of the Employer
Group and that the Employer Group may be irreparably damaged if these provisions
are not specifically enforced. Accordingly, you agrees that, in addition to any
other relief or remedies available to the Employer Group, the Employer Group
shall be entitled to seek appropriate temporary, preliminary and permanent
injunctive or other equitable relief for the purposes of restraining you from
any actual or threatened breach of or otherwise enforcing these provisions and
no bond or security will be required in connection therewith. In addition,
notwithstanding any provision in this Agreement to the contrary, if you breach
any of the provisions of Sections 9, 10 or 11 of this Agreement at any time and
such breach is either (x) willful and not inconsequential or (y) in a material
respect and not cured promptly after notice from the Employer Group, you shall
not thereafter be entitled to any payments or benefits under this Agreement or
any severance program.
13. SEVERABILITY. If any provision of this Agreement is deemed invalid or
unenforceable, such provision shall be deemed modified and limited to the extent
necessary to make it valid and enforceable.
14. RELOCATION. Kids Line shall pay for expenses, documented in accordance with
Kids Line policy, relating to your temporary housing for a period of two months
and the packing and movement of your household goods, as well as roundtrip
airfare to San Francisco for a maximum of 50% of weekends during such two-month
relocation period, all subject to a pre-approved budget.
Kids Line and the Employer Group reserve the right to change or modify these
programs. Subject to paragraph 7 above, employment with Kids Line and/or the
Employer Group is considered “at-will” and does not represent a specific
guarantee.
David, I want to welcome you to the Company and wish you much success in your
new position.
Very truly yours,
/s/ Bruce G. Crain
Bruce G. Crain
President and CEO
Kid Brands, Inc.
ACCEPTED AND AGREED:
/s/ David Sabin
Date: December 7, 2009

 

4